DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 14 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9730162. Although the claims at issue are not identical, they are not patentably distinct from each other as following:
Patent						Application
1 and 3. A method of operating a radio terminal comprising: 
receiving signals indicating a time schedule for intermittent transmission of information from a cell in a discontinuous transmission cycle and that is not currently serving any terminals, the 
1 and 3. A method of operating a radio terminal comprising: receiving signals indicating a time schedule for intermittent transmission of information from a cell in a discontinuous transmission cycle and that is not currently serving any terminals, the discontinuous transmission cycle comprising a non-transmission period and a transmission period, wherein the information comprises information to assist active terminals not served by the cell in finding the cell and performing mobility measurements; and 



restricting transmission downlink in the cell to intermittent transmission of information in a discontinuous 


14 and 17. a base station associated with a cell, the base station comprising a transmission controller configured to restrict transmission downlink in the cell to intermittent transmission of information in a discontinuous transmission cycle, the discontinuous transmission cycle comprising a non-transmission period and a transmission period, wherein the information is information assisting active terminals not served by the cell in finding the cell and performing mobility measurements; and a radio terminal 

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-11 and  13-14 of U.S. Patent No. 9408161 in view of Qvarfordt [WO 2008/131588 which is similar to US 20100061356].
As claims 1 and 10, The claim 1 of patent discloses a method for restricting downlink transmissions in the cell to intermittent transmission of information assisting active terminals not served by the cell in finding the cell “applicant claim “restricting, during time periods when there are no active terminals served by the cell, transmission downlink in the cell to intermittent transmission of information in a discontinuous transmission cycle; wherein the discontinuous transmission cycle comprises a non-transmission period and a transmission period; and wherein the information is information assisting active terminals not served by the cell in finding the cell” but fail to disclose what Qvarfordt discloses the information used to perform mobility measurements [Par. 0004, 0046, 0064 and 0078 disclose the mobile measures the signal strength in order to detect cell and performs a handover ].
Since, a method and system for monitoring signal strength in order to perform a handoff is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for performing a mobility measurements for handover from one cell to another cell as disclosed by Qvarfordt into the teaching of Patent .  The 
As claims 2 and 11, the claim 4 of the patent discloses resuming transmission activity to enter a continuous transmission mode of the cell.
As claims 3 and 12, the claim 4 of the patent discloses the resuming transmission activity is due to a random access attempt from a terminal not served by the cell.
	As claims 4 and 13, the claim 5 of the patent discloses the resuming transmission activity is due to a handover command.
As claim 5, the claim 5 of the patent discloses a coverage area of the cell lies within a coverage area of another cell.
As claim 6, the claim 7 of the patent discloses the cell is a micro cell in a macro cell.
As claim 7, the claim 8 of the patent discloses base station is home base station.
As claim 8, the claim 9 of the patent discloses the intermittent transmission of information includes transmission of reference signals; and/or transmission of synchronization signals; and/or transmission of broadcast information.
As claim 9, the claim 10 of the patent discloses synchronizing the intermittent transmission of information between several network nodes.
As claims 14 and 17, The claim 1 of patent discloses a method for restricting downlink transmissions in the cell to intermittent transmission of information assisting active terminals not served by the cell in finding the cell “applicant claim “restricting, during time periods when there are no active terminals served by the cell, transmission 
Since, a method and system for monitoring signal strength in order to perform a handoff is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for performing a mobility measurements for handover from one cell to another cell as disclosed by Qvarfordt into the teaching of Patent .  The motivation would have been to save power when the base does not have serve any mobiles.
As claims 15 and 18, the claim 14 of the patent discloses receive continuous transmission from the cell when the cell resumes transmission of signals.
As claims 16 and 19, the claim 14 of the patent discloses the cell resumes transmission of signals based on the radio terminal performing one or more of a random access procedure and a handover procedure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-19 is/are rejected under pre-AIA  35 U.S.C. 102[a] as being anticipated by Qvarfordt [WO 2008/131588 which is similar to US 20100061356].
As claim 1, Qvarfordt discloses a method of operating by a wireless network node associated with a cell [Fig 2, PBS is a private base station associated with a cell] comprising restricting transmission downlink in the cell to intermittent transmission of information in a discontinuous transmission cycle [Fig 2, PBS restricts downlink signal when no UE active in the cell of PBS and transmit BCH in DTX interval which includes ON-DTX and OFF-DTX, 0031, 0033, 0046]; wherein the discontinuous transmission cycle comprises a non-transmission period and a transmission period [Page 6, Claim 5, DTX pattern]; and wherein the information is information assisting active terminals not served by the cell in finding the cell and performing mobility measurements [Par. 0004, 0026, 0046 discloses BCH information use to assist the UE to find a cell and perform  mobility measurements].

As claim 3, Qvarfordt discloses the resuming transmission activity is due to a random access attempt from a terminal not served by the cell [Par. 0038, 0046 and 0053 discloses random message use to change DTX mode “interference reduce mode” to non-DTX mode “active mode”].
As claim 4, Qvarfordt discloses the resuming transmission activity is due to a handover command [Par. 0063-0064 and 0078, PBS active when handover received].
As claim 5, Qvarfordt discloses a coverage area of the cell lies within a coverage area of another cell [Figs 2-4, PBS cell inside mNB cell].
As claim 6, Qvarfordt discloses the cell is a micro cell in a macro cell [Figs 2-4, Macro cell “NB” cover Micro cell “PBS”].
As claim 7, Qvarfordt discloses base station is home base station [Figs 2-4, PBS is Home BS].
As claim 8, discloses the intermittent transmission of information includes transmission of reference signals; and/or transmission of synchronization signals; and/or transmission of broadcast information [Par. 0031, 0033, 0046].
As claim 9, the claim 10 of the patent discloses synchronizing the intermittent transmission of information between several network nodes [Par. 0033].
As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 14, Qvarfordt discloses a base station associated with a cell, the base station comprising a transmission controller configured to restrict transmission downlink in the cell to intermittent transmission of information in a discontinuous transmission cycle [Fig 2, PBS restricts downlink signal when no UE active in the cell of PBS and transmit BCH in DTX interval which includes ON-DTX and OFF-DTX, 0031, 0033, 0046], the discontinuous transmission cycle comprising a non-transmission period and a transmission period [Page 6, Claim 5, DTX pattern], wherein the information is information assisting active terminals not served by the cell in finding the cell and performing mobility measurements [Par. 0004, 0026, 0046 discloses BCH information use to assist the UE to find a cell and perform mobility measurements]; and a radio terminal configured to: perform a mobility measurement assisted by the intermittent transmission of the information from  the cell and report the mobility measurement [Par. 0004, 0026, 0046, 0055 discloses measuring BCH and reporting the measured].
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 14.
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 15.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEVEN H NGUYEN/           Primary Examiner, Art Unit 2414